Appeal from a judgment of Onondaga County Court (Aloi, J.), entered August 24, 2000, convicting defendant upon his plea of guilty of manslaughter in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: The waiver by defendant of the right to appeal does not encompass his contentions that he was denied effective assistance of counsel in connection with his acceptance of the plea bargain (see, People v Daniels, 288 AD2d 839) and that his plea was not voluntarily entered (see, People v DeJesus, 248 AD2d 1023, lv denied 92 NY2d 878). We conclude, however, that those contentions lack merit. Defendant “receive [d] an advantageous plea and nothing in the record casts doubt on the apparent effectiveness of counsel” (People v Ford, 86 NY2d 397, 404). The fact that the plea was induced by the threat of a longer sentence does not render the plea involuntary (see, *814People v Hale, 93 NY2d 454, 463-464). Finally, County Court properly denied the motion of defendant to withdraw his plea where the motion was supported only by “bare allegations of innocence, coercion and ineffective representation” that are unsupported by the record of the plea proceeding (People v Braun, 167 AD2d 164, 165; see, People v Nash [appeal No. 1], 288 AD2d 937; People v Pittman, 284 AD2d 927, lv denied 96 NY2d 923). Present — Pigott, Jr., P.J., Green, Hurlbutt, Kehoe and Lawton, JJ.